Citation Nr: 0031043	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  95-16 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a combined evaluation greater than 20 percent 
for residuals of a left foot injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had verified active military service from August 
1992 to October 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1995 of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The service connected residuals of a left foot injury are 
manifested by neuralgic pain, without limitation of motion or 
x-ray evidence of arthritis, and diminished pinprick 
sensation from the mid calf distally, with diminished 
vibratory and position sense, causing diminished exercise 
capacity and fatigability.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
development of this claim for an increased evaluation for 
disability of the left foot.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.103 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of an injury to the left foot have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Codes 5010 and 5284 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for reflex sympathetic dystrophy of the left foot have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, Part 4, Diagnostic Codes 8799 and 8723 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran has requested an increased evaluation for her 
service-connected left foot disability.  She was accorded a 
VA examination in December 1994.  She complained of pain when 
she was standing on the foot.  On examination, the pulses of 
the foot, along with the color, were full and normal.  The 
ankle and toes showed a full range of motion, although the 
veteran did complain of pain on pressure.  The pain was 
located in the dorsal and plantar surfaces of the foot, 
primarily over the mid-to-distal portions of the second, 
third, and fourth left metatarsal bones.  No callosities, 
ulcerations, or corns were reported on the left foot.  It was 
noted that the veteran did have slight halting movement on 
the left foot when she walked.  

The veteran presented testimony before an RO hearing officer 
in July 1995.  She testified that her left foot swelled up 
periodically and that she received no warning when this would 
happen.  She said that she suffered from intermittent pain 
and that she had gone to the local pain clinic for relief.  
Also, she stated that she took medications to relieve the 
pain, but did not use an appliance for support.

The claims folder contains medical treatment records from the 
Newton General Hospital showing treatment in 1992 through 
1994.  In November 1992, she sought removal of a cast that 
had been placed on her left leg 9 weeks previously.  The cast 
was bothering her.  X-rays were negative for bony 
abnormality, and the cast was removed.  She was evaluated in 
February 1994 for complaints of pain and swelling in her left 
foot.  She described a prickling, aching, burning, throbbing 
and sharp pain.  The burning pain was between toes 1 and 2, 2 
and 3, and 3 and 4.  She reported burning pain in the instep 
on plantar flexion.  On examination, Babinski response caused 
pain in her left foot, and she was unable to complete that 
test.  She had diminished ability to distinguish between 
sharpness and dull on the left leg for both the thigh and the 
calf.  Her left great toe showed increased sensation compared 
to the lateral side of the metatarsal area.  The assessment 
was reflex sympathetic dystrophy due to severe trauma causing 
nerve damage and sympathetic pain of a chronic nature.  She 
underwent an IV (intravenous) regional Bretylium block in 
order to attempt to reduce her pain.  On subsequent follow-
ups approximately every two to three days for just over a 
week, she was again accorded IV blocks.  She reported about 
12 to 15 hours of relief following each procedure.  In March 
1994, she began a trial of a TENS (transcutaneous electrical 
nerve stimulation) unit.  The other remaining records discuss 
treatment the veteran received for an unrelated nonservice-
connected condition.

In a September 1995 rating decision, the RO changed the 
diagnostic code assigned to the veteran's left foot disorder 
from 5284 to 8799-8723, classifying it as reflex sympathetic 
dystrophy, in keeping with the diagnosis reflected in her 
treatment records.  The 10 percent rating originally assigned 
was continued.

In December 1998, an independent medical evaluation of the 
veteran was accomplished.  On examination, she had no pain 
with full range of motion of mid and forefoot.  Ankle range 
of motion was 10 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  She had diffuse tenderness to palpation 
over the dorsum of her mid and forefoot medially.  Lisfranc's 
articulation was stable to stressing.  There were no atrophic 
skin changes and she had normal sensation throughout the 
foot.  She had 2+ pulses and good capillary refill.  Three x-
ray views of the foot showed no acute bony abnormalities.  
Flexion and extension tendons were intact and within normal 
limits.  She had normal sensation in all dermatomal 
distributions to light touch.

X-ray films of the foot showed no acute bony abnormalities.  
There was a slight narrowing of the first metatarsal medial 
cuneiform joint and mild hallux valgus of the great toe.  No 
other abnormalities were shown.  The examiner noted that he 
did not anticipate any loss of range of motion because there 
was no involvement of joints.  The impression was left foot 
strain.  

In an addendum issued in January 1999, the independent 
medical examiner wrote:

	. . . exhibits no weakened movements 
or incoordination, however, she does 
exhibit excessive fatigability and pain 
during weight bearing, including during 
her flare-ups.  Because of this 
fatigability and pain, this does limit 
her functional ability.

In January 1999, the veteran was accorded a neurological 
examination by a contract examiner.  The veteran complained 
of pain, paresthesia, dysesthesias, swelling, and heat of the 
foot.  She reported that she had not had sympathetic blockade 
since 1994.  On examination, there was diminished pinprick 
sensation from the mid calf distally in the left leg along 
with reduced vibratory and position sense.  Range of motion 
was approximately 70 degrees active and 80 degrees passive in 
the ankle joint.  Strength testing was essentially 
symmetrical in proximal and distal muscle groups of the lower 
extremities.  The diagnosis was reflex sympathetic dystrophy, 
post-traumatic.  The examiner concluded that the condition 
had resulted in diminished exercise capacity that, in turn, 
produced easy fatigability.  He characterized the pain she 
experienced as neuralgic in type.

As a result of these more recent medical evaluations, the RO 
assigned separate ten percent ratings for the reflex 
sympathetic dystrophy and for residuals of a left foot injury 
with arthritis.  The combined rating is 20 percent.

On review of the claim at the Board, the veteran's accredited 
representative argued that the veteran received two very 
complete examinations and that it felt she had now received 
the proper evaluations and ratings for her left foot 
disorder.  


II.  Analysis

When a veteran submits a compensation claim before the VA, 
the VA has the duty to assist her with that claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-47, 114 Stat. 
2096 (2000).  In this instance, since the veteran has 
requested an increased evaluation for an already service-
connected disability, it is the duty of the VA to provide the 
veteran with a medical examination.  Moreover, the VA must 
obtain any and all government medical treatment records that 
are relevant to the claim.  However, the applicant does have 
the burden of informing the VA that such medical treatment 
records exist and the location thereof.  This duty to obtain 
records also exists if there are any private medical records 
or other records that may substantiate the veteran's claim, 
of which VA has knowledge.  

VA has attempted to obtain all relevant private and 
government medical treatment records.  The veteran has 
undergone VA medical (contract) examinations, and all other 
known relevant available evidence has been obtained by the 
VA.  Additionally, the appellant has been provided 
appropriate notice of the pertinent laws and regulations, and 
she has been given the opportunity to provide additional 
information in support of her claim.  Sufficient evidence is 
of record to permit informed review of her appeal, and VA has 
no further duty to assist the veteran in the development of 
facts pertinent to this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The veteran's disability rating of 20 percent is a 
combination of two disability ratings for her service-
connected left foot injury residuals - one is for 10 percent 
under Diagnostic Code 5010-5284; the other is for 10 percent 
under Diagnostic Code 8799-8723.  When a veteran has been 
diagnosed as having a specific condition and the diagnosed 
condition is not listed in the Schedule for Rating 
Disabilities, the diagnosed condition will be evaluated by 
analogy to a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  

The evaluation of the same disability 
under various diagnoses is to be avoided.  
Disability from injuries to the muscles, 
nerves, and joints of an extremity may 
overlap to a great extent, so that 
special rules are included in the 
appropriate bodily system for their 
evaluation. . . . [T]he evaluation of the 
same manifestation under different 
diagnoses is to be avoided. 

38 C.F.R. § 4.14 (2000).

The veteran had one injury to her foot in service, and it is 
now evaluated separately under rating criteria for 
musculoskeletal injury and for nerve injury.  The Board will 
evaluate all criteria to determine whether a higher 
evaluation might be appropriate.

The musculoskeletal aspect of the veteran's disability is 
coded under two diagnostic codes, 5010-5284.  In the 
selection of code numbers, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2000).  Accordingly, the veteran has been 
awarded 10 percent for her left foot injury residuals rated 
as traumatic arthritis (Diagnostic Code 5010) with other foot 
injury (Diagnostic Code 5284) shown as the code on which the 
rating is based.

Arthritis due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, 
Diagnostic Code 5010 (2000).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasms, or satisfactory evidence of painful 
motion.  See Diagnostic Code 5003 (degenerative arthritis).  
The veteran has never been given a diagnosis of arthritis, 
nor has any x-ray shown any joint abnormality assessed as 
arthritis in her left foot.  Neither does she have any 
limitation of motion of the left foot.  It is unclear the 
basis upon which this diagnostic code was incorporated in the 
classification of her left foot injury residuals, but it is 
clear that it provides no basis for a higher, or separate 
evaluation.

The other code assigned in connection with the first 10 
percent evaluation is Diagnostic Code 5284, foot injury.  
Moderate foot injury is to be evaluated as 10 percent 
disabling.  If the injury is moderately severe, a 20 percent 
evaluation is warranted.  A severe injury warrants assignment 
of a 30 percent rating.  When there is an actual loss of the 
use of the foot, a 40 percent evaluation will be assigned.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

When evaluating a service-connected disability involving a 
joint rated on limitation of motion, adequate consideration 
must be given to whether the rating addresses functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  

In this case, the RO has granted the veteran a 10 percent 
evaluation for her foot injury residuals, in spite of there 
being no evidence of arthritis or limitation of motion.  
However, VA contract examination in January 1999 yielded the 
competent medical opinion that the foot injury had resulted 
in excessive fatigability and pain during weight bearing, 
including during flare-ups, and that such pain and 
fatigability did cause functional limitation.  While this 
opinion did not identify the function that might be limited, 
a ten percent rating for moderate foot injury would be 
warranted.  The evidence does not show, however, that a 
higher rating is warranted.

The Board has considered whether a separate rating for 
arthritis of the veteran's foot is warranted.  See VAOPGCPREC 
23-97.  However, as the veteran does not have arthritis shown 
on x-ray, there is no basis for assigning a separate 
evaluation for a condition she does not have.

The veteran's left foot disorder has been given a separate 10 
percent evaluation under Diagnostic Code 8799-8723.  These 
diagnostic codes represent an unlisted nerve injury residual 
(see 38 C.F.R. § 4.27) evaluated as neuralgia of the anterior 
tibial nerve (deep peroneal) (Diagnostic Code 8723).  
Evaluation of neurological disorders is to be based on the 
relative impairment in motor function, trophic changes, or 
sensory disturbance.  Peripheral nerve injuries may generally 
be evaluated for complete or incomplete paralysis, neuritis, 
or neuralgia.  

Neuritis is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating.  38 C.F.R. § 4.123 (2000).  It is to be 
evaluated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  Id.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate incomplete paralysis.  
Id.

Neuralgia is characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, 
and it is to be rated on the scale for injury of the nerve 
involved, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

Accordingly, in order to determine whether the veteran's 
reflex sympathetic dystrophy, rated as neuralgia, has been 
properly evaluated, reference must be had to the diagnostic 
criteria for incomplete paralysis of the anterior tibial 
nerve (deep peroneal) (Diagnostic Code 8523).  Under these 
criteria, mild incomplete paralysis is evaluated as zero 
percent disabling.  Moderate incomplete paralysis is 
evaluated as 10 percent disabling.  Severe incomplete 
paralysis is evaluated as 20 percent disabling.

The nerve condition the veteran has is actually diagnosed as 
reflex sympathetic dystrophy, but it is rated by analogy to 
neuralgia, as that is the type of pain the neurological 
examiner determined she had.  The veteran does have pain in 
her foot, and she has decreased sensation to pinprick.  Under 
38 C.F.R. § 4.124, the maximum evaluation she may be given 
for this disorder is that analogous to moderate incomplete 
paralysis, which warrants a 10 percent rating.

Likewise, if her pain were to be characterized as neuritis 
rather than neuralgia, a 10 percent rating would still be 
appropriate, as her pain is not characterized by organic 
changes such as loss of reflexes or muscle atrophy.  38 
C.F.R. § 4.123.  Nonetheless, as competent medical authority 
has described her pain as neuralgic, it is more appropriately 
evaluated by analogy to neuralgia, as the RO has done.

The objective medical evidence of record demonstrates that 
the manifestations are subjective pain, numbness and 
paresthesia in the left lower leg, but with no apparent 
significant weakness of the left lower extremity.  The 
veteran has demonstrated full range of motion of the left 
foot and is able to walk with a short-strided left antalgic 
gait.  The preponderance of the evidence is against a higher 
rating for the veteran's reflex sympathetic dystrophy.  

In summary, the veteran has a single disability of the left 
foot, arising from a single injury in service, for which she 
has been granted two separate 10 percent evaluations, for a 
combined rating of 20 percent.  The first rating of 10 
percent is for traumatic arthritis rated as foot injury, in 
spite of the fact that there is no x-ray evidence of 
arthritis and no medical diagnosis of arthritis.  This 10 
percent rating recognizes that, although the veteran does not 
have limitation of motion or arthritis of the foot, she does 
have excess fatigability and limitation of function on flare-
ups.

The second rating of 10 percent is for the peripheral nerve 
manifestations of the in-service injury, characterized by the 
neurologist as neuralgic in type.  Her reflex sympathetic 
dystrophy has been rated as analogous to moderate incomplete 
paralysis of the anterior tibial nerve under Diagnostic Code 
8723, and this is the highest rating applicable under this 
code for neuralgia.  See 38 C.F.R. § 4.124.

The preponderance of the evidence is against assigning higher 
evaluations under any applicable diagnostic criteria.


ORDER

Entitlement to a combined evaluation in excess of 20 percent 
for the residuals of a left foot injury with reflex 
sympathetic dystrophy is denied.  




		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

- 11 -




- 1 -


